Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered May 7, 2013 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner mother appeals from an order that dismissed her petition seeking modification of a prior custody order awarding sole custody of the subject child to respondent father. Contrary to the mother’s contention, there is a sound and substantial basis in the record for Family Court’s determination that the mother failed to make the requisite evidentiary showing of a change in circumstances to warrant an inquiry into whether the best interests of the child would be served by modifying the existing custody arrangement (see Matter of Wawrzynski v Goodman, 100 AD3d 1559, 1559 [2012]).
Present — Centra, J.P., Fahey, Valentino, Whalen and DeJoseph, JJ.